DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed August 25, 2022 is acknowledged.  No claims have been amended, canceled, or newly added.  Claims 1, 3-6, and 8-18 are pending in the application.  Claims 6 and 8-14 have been withdrawn from consideration.  Claims 2 and 7 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 includes claim markings in line 1 in the current claim set of August 25, 2022.  However, this claim has the status identifier of “Previously Presented”.  Additionally, these claim markings were previously presented in the claim set of March 31, 2022 and entered.  
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See MPEP 714.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gusek et al. WO 2013109721 (hereinafter “Gusek”).
With respect to claim 1, Gusek teaches dried citrus fiber (Abstract; P1, L8-10).
Regarding the limitation comprising a moisture content of at most 20 wt% relative to the total amount of the dry citrus fibers as recited in claim 1, Gusek teaches dried citrus fibers having a moisture content of from about 5% to about 15% (P1, L31-P2, L1; and P7, L3-4), which falls within the claimed range.  
Regarding the limitation of the dry citrus fibers having a storage modulus (G’) of at least 280 Pa as recited in claim 1, Gusek does not explicitly disclose this feature.
Absent any clear and convincing evidence to the contrary, the dry citrus fibers would naturally display the claimed storage modulus (G’) since Gusek teaches dry citrus fibers having a moisture content of from about 5% to about 15% (Abstract; P1, L8-10; P1, L31-P2, L1; and P7, L3-4) that are substantially similar to the presently claimed dry citrus fibers as well as the fiber has improved properties, such as improved flowability, dispersability, and hydration properties, and good swelling behavior, hydration ability, viscosifying, emulsification, and whiteness properties (P1, L18-24; P6, L1-4 and 27-30; P7, L15-17). As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the storage modulus (G’) of Gusek through routine experimentation to obtain a tailored citrus fiber for use in products to provide a desired benefit (P7, L25-29).  One of ordinary skill in the art would have been motivated to do so because Gusek teaches processing aid(s) may be included during the preparation of the citrus fiber and the processing aid may be used to tailor the properties of the finally obtained citrus fiber (P6, L5-12), Gusek also teaches the dried citrus fiber may be used in many products to provide a desired benefit to the product (P7, L25-29), and it is understood that these products, such as food applications, feed applications, beverages, personal care products, pharmaceutical products, and detergent products, include a variety of phases, textures, pH, and other features (P2, L10-15; and P7, L25-P8, 17). There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 
Regarding the limitation of said dry citrus fibers have a pH of between 4.0 and 8.7 as recited in claim 1, Gusek does not expressly disclose this feature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH of the dried citrus fiber of Gusek through routine experimentation to obtain a tailored citrus fiber for use in products to provide a desired benefit (P7, L25-29).  One of ordinary skill in the art would have been motivated to do so because Gusek teaches processing aid(s), such as acids and bases, may be included during the preparation of the citrus fiber and the processing aid may be used to tailor the properties of the finally obtained citrus fiber (P6, L5-12), Gusek also teaches the dried citrus fiber may be used in many products to provide a desired benefit to the product (P7, L25-29), and it is understood that these products, such as food applications, feed applications, beverages, personal care products, pharmaceutical products, and detergent products, include a variety of phases, textures, pH, and other features (P2, L10-15; and P7, L25-P8, 17). There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claims 3 and 18, Gusek is relied upon for the teachings of the dry citrus fibers of claim 1 which have been addressed above.
Regarding the limitation wherein the pH is between 4.5 and 7 as recited in claim 3 or at least 4.5 and at most 6.5 as recited in claim 18, Gusek does not expressly disclose this feature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH of the dried citrus fiber of Gusek through routine experimentation to obtain a tailored citrus fiber for use in products to provide a desired benefit (P7, L25-29).  One of ordinary skill in the art would have been motivated to do so because Gusek teaches processing aid(s), such as acids and bases, may be included during the preparation of the citrus fiber and the processing aid may be used to tailor the properties of the finally obtained citrus fiber (P6, L5-12), Gusek also teaches the dried citrus fiber may be used in many products to provide a desired benefit to the product (P7, L25-29), and it is understood that these products, such as food applications, feed applications, beverages, personal care products, pharmaceutical products, and detergent products, include a variety of phases, textures, pH, and other features (P2, L10-15; and P7, L25-P8, 17). There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

With respect to claim 4, Gusek is relied upon for the teachings of the dry citrus fibers of claim 1 which have been addressed above.
Regarding the limitation of the moisture content is at most 15 wt% as recited in claim 4, Gusek teaches dried citrus fibers having a moisture content of from about 5% to about 15% (P1, L31-P2, L1; and P7, L3-4) which falls within the claimed range.  

With respect to claim 5, Gusek is relied upon for the teachings of the dry citrus fibers of claim 1 which have been addressed above.
Regarding the limitation of the moisture content is at most 12 wt% as recited in claim 5, Gusek teaches dried citrus fibers having a moisture content of from about 5% to about 15% (P1, L31-P2, L1; and P7, L3-4) which overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claims 15, 16, and 17, Gusek is relied upon for the teachings of the dry citrus fibers of claim 1 which have been addressed above.
Regarding the limitation of wherein the G’ is at least 450 Pa as recited claim 15,  at least 750 Pa as recited in claim 16, or at least 1200 Pa as recited in claim 17, Gusek does not expressly teach this feature.
Absent any clear and convincing evidence to the contrary, the dry citrus fibers would naturally display the claimed storage modulus (G’) since Gusek teaches dry citrus fibers having a moisture content of from about 5% to about 15% (Abstract; P1, L8-10; P1, L31-P2, L1; and P7, L3-4) that are substantially similar to the presently claimed dry citrus fibers as well as the fiber has improved properties, such as improved flowability, dispersability, and hydration properties, and good swelling behavior, hydration ability, viscosifying, emulsification, and whiteness properties (P1, L18-24; P6, L1-4 and 27-30; P7, L15-17). As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the storage modulus (G’) of Gusek through routine experimentation to obtain a tailored citrus fiber for use in products to provide a desired benefit (P7, L25-29).  One of ordinary skill in the art would have been motivated to do so because Gusek teaches processing aid(s) may be included during the preparation of the citrus fiber and the processing aid may be used to tailor the properties of the finally obtained citrus fiber (P6, L5-12), Gusek also teaches the dried citrus fiber may be used in many products to provide a desired benefit to the product (P7, L25-29), and it is understood that these products, such as food applications, feed applications, beverages, personal care products, pharmaceutical products, and detergent products, include a variety of phases, textures, pH, and other features (P2, L10-15; and P7, L25-P8, 17). There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 

Response to Arguments
Applicant’s arguments filed August 25, 2022 have been fully considered.
Due to the amendments to the claims, the claim objections as well as the 35 USC 112 rejection in the previous Office Action have been withdrawn (P5).
Applicant’s arguments with respect to Gusek have been fully considered, but they are unpersuasive.
Applicant argues the Office has failed to establish a prima facie case of obviousness and stands by its reasoning provided in the response filed March 31, 2022, that Gusek fails to provide any teaching or suggestion motivating a person of ordinary skill in the art ("POSA") to modify Gusek to arrive at dry citrus fibers as claimed. Instead, the Office impermissibly concludes Gusek renders the instant claims obvious without regard to whether there is a proper motivation to modify Gusek or a reasonable expectation of success in doing so. The Office compounds its error by assuming its improper modification, absent any evidence to support such assertions, of Gusek will necessarily produce the missing elements as well; this is both factually and legally incorrect. Moreover, the Office's assertion that it would have been obvious to select the recited storage modulus and pH range based on Gusek fails to acknowledge that Gusek is devoid of any teaching of the claimed storage modulus or pH properties altogether, let alone the recited values. Tellingly, the Office does not point to any evidence in Gusek or otherwise showing that a POSA would arrive at the instant claims based on any teaching, suggestion, reasoning, or guidance in Gusek or any other prior art.  Instead, the Office Action asserts "[a]bsent any clear and convincing evidence to the contrary, the dry citrus fibers would naturally display the claimed storage modulus (G') since Gusek teaches dry citrus fibers having a moisture content of from 5% to about 15%." Id., ¶10 (emphasis added). This analysis is doubly flawed because it fails to take into account the teachings of Gusek as a whole and impermissibly relies on the doctrine of inherency. A proper analysis shows that a missing claim element that is not inherent to Gusek may not be assumed to arise simply because Gusek teaches citrus fibers having a moisture content of 5% to 15%.  The Office admits that Gusek fails to expressly teach dry citrus fibers having a storage modulus (G') of at least 280 Pa or a pH between 4.0 and 8.7. However, nothing in Gusek or otherwise would inform a POSA that citrus fibers having a moisture content of 5% to 15% would inherently possess a storage modulus (G') of at least 280 Pa, and the Office does not present any evidence other than its own conclusory statements.1 This is insufficient to meet the high burden of proof required to establish inherency, let alone to support any rationale to establish a prima facie case of obviousness. Moreover, the present Application demonstrates such properties are not inherent in dry citrus fibers manufactured via known processes. For example, the Application clearly discloses that the natural pH of various citrus fruits, e.g. fibers used in Gusek, was measured and found to be between 1.9 and 2.9. The Application further demonstrates that commercially available citrus fibers prepared according to known manufacturing processes, such as Gusek's, do not have the combination of pH between 4.0-8.7 and G' of at least 280 Pa. Appl., Table 1 (pp. 36-37). Additionally, subjecting the citrus fibers to solvent washing following prior art manufacturing processes, such as Gusek's, does not result in fibers having the recited pH between 4.0 and 8.7, but instead, it led to citrus fibers with pH of 3.3 (well below the recited range). The Application further demonstrates that obtaining citrus fibers in keeping with the instantly claimed pH range and G' values improve stability of products containing the citrus fibers. In other words, the inventors discovered the inventive citrus fibers having a combination of G' of at least 280 Pa and pH between 4.0 and 8.7 provide an improved and consistent balance of properties (e.g., flow, stability, and dispersibility) when incorporated into a product. Therefore, the Office's assertion that the claimed storage modulus (G') and pH range would inherently arise from Gusek is an improper use of inherency doctrine. To establish inherency of a compositional element, extrinsic evidence and technical reasoning must show the element necessarily flows from the art which is silent as to such an element. There is no such evidence or reasoning of record showing that the citrus fibers having a moisture content of 5- 15% in Gusek or any other reference would also have a storage modulus (G') of at least 280 Pa and pH between 4.0 and 8.7. Rather, the Office assumes that the claimed properties necessarily result from Gusek, but the only "evidence" that this might occur is based on Applicant's own disclosure. The Examiner is reminded that "impermissible hindsight must be avoided, and the legal conclusion must be reached on the basis of the facts gleaned from the prior art" rather than through Applicants' disclosure. See M.P.E.P. § 2142. Because obviousness cannot be based on what is not known, even if inherent, the Office has failed to show that the prior art discloses the recited G' of at least 280 Pa and pH between 4.0 and 8.7. Thus, should the Examiner insist otherwise, the onus rests with the Office to demonstrate, with evidence, to the contrary. The Office has failed to show Gusek discloses each and every limitation of the instant claims. For this reason alone, the Office has failed to establish a prima facie case of obviousness (P5-P9).
Examiner disagrees.  The disclosure of Gusek provides one of ordinary skill in the art with ample reasoning, guidance, and motivation to arrive at the claimed invention with a reasonable expectation of success.  Applicant’s present arguments refer to specific portions of paragraph 10 in the Final Rejection of April 28, 2022 but fail to consider this paragraph in its entirety.  As discussed in paragraph 10 of the Final Rejection of April 28, 2022 and above, not only does Gusek teach dry citrus fibers having a moisture content of from about 5% to about 15% (Abstract; P1, L8-10; P1, L31-P2, L1; and P7, L3-4), which falls within the claimed moisture content of at most 20 wt%, but the fiber of Gusek also has improved properties, such as improved flowability, dispersability, and hydration properties, and good swelling behavior, hydration ability, viscosifying, emulsification, and whiteness properties (P1, L18-24; P6, L1-4 and 27-30; P7, L15-17).  Applicant is reminded as set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977). 
Additionally, the characteristics described by the Applicant are indeed expected in view of the prior art since Gusek teaches the fiber have improved properties such as improved flowability, dispersability, and emulsification properties (P1, L21-22; P6, L2-4; and P7, L15).  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.  
Thus, a prima facie case of obviousness has been established.  Applicant is reminded if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). 
Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues there is no motivation for a POSA to modify Gusek to arrive at a dry citrus fiber having the combination of a G' of at least 280 Pa and pH between 4.0 and 8.7, let alone any reasonable expectation of success in doing so. While the Office acknowledges Gusek is devoid of any teaching or suggestion of G' or pH, the Office argues a POSA would modify Gusek to arrive at the claimed G' and pH values via routine optimization. However, the Office Action provides absolutely no evidence or reasoning in support of this assertion, and it is simply not correct. Gusek provides no evidence sufficient to support a rationale of obviousness via routine optimization.  The Office's reliance on this evidence to support routine optimization as a rationale for obviousness is improper as a matter of law Thus, routine optimization requires that the prior art, at minimum, discloses the properties at issue. No such disclosure exists in Gusek.  In stark contrast, the Office Action falls grossly short of this requirement in that it fails to point to any properties that may be "tailored" based on Gusek's proposed use of processing aids, and the Office Action admits as much in acknowledging Gusek "does not expressly disclose" the recited G' or pH properties (Id., ¶¶ 9 and 12). Because Gusek is wholly silent regarding G' or pH, a POSA would have no reason or guidance motivating them to select G' and pH as properties to optimize in Gusek's dry citrus fibers.  Even if Gusek indicated G' and pH were properties that could be adjusted using processing aids, which it does not, this does not meet the legal standard for showing that G' and pH are result-effective variables for obtaining dry citrus fibers with the combination of improved flow, stability, and dispersibility properties. There is simply no evidence that a POSA recognized and would have optimized G' and pH of dry citrus fibers according to any teaching in Gusek and obtain the claimed subject matter, let alone based on the vague use of processing aids "to tailor the properties of the finally obtained citrus fibers" for any reason would necessarily result in the claimed dry citrus fibers. In contrast, not only does Gusek fail to recognize G' and pH as result-effective variables, Gusek fails to disclose G' and pH as properties of its dry citrus fibers at all. Only Applicant's disclosure provides this teaching. Because the Office's reasoning is based solely on its own conjecture, and there is no recognition in Gusek of G' and/or pH as properties that can be allegedly tailored using processing aid, the Office Action fails to provide any evidence to support the assertion that a POSA would have arrived at the claimed dry citrus fibers having a G' of at least 280 Pa and pH between 4.0 and 8.7 based on any teaching in Gusek.  To the extent the Office's assertion relies on "common knowledge" with respect to the use of processing aids to arrive at the instantly claimed storage modulus (G') of at least 280 Pa and pH of between 4.0 and 8.7, such an assertion is wholly unsupported by any evidence. Applicant submits that such an argument is improper in light of case law. Both evidence and reasoned explanation by the Office are lacking here. For all the reasons above, the Office has failed to establish a prima facie case of obviousness (P9-P12).
Examiner disagrees.  The examiner recognizes that obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to modify the prior art is found within the Gusek reference as well as knowledge generally available to one of ordinary skill in the art.  As previously discussed, one of ordinary skill in the art would have been motivated to optimize the storage modulus (G’) of Gusek through routine experimentation to obtain a tailored citrus fiber for use in products to provide a desired benefit (P7, L25-29) because Gusek teaches processing aid(s) may be included during the preparation of the citrus fiber and the processing aid may be used to tailor the properties of the finally obtained citrus fiber (P6, L5-12), Gusek also teaches the dried citrus fiber may be used in many products to provide a desired benefit to the product (P7, L25-29), and it is understood that these products, such as food applications, feed applications, beverages, personal care products, pharmaceutical products, and detergent products, include a variety of phases, textures, pH, and other features (P2, L10-15; and P7, L25-P8, 17).  One of ordinary skill in the art would also have been motivated to optimize the pH of the dried citrus fiber of Gusek through routine experimentation to obtain a tailored citrus fiber for use in products to provide a desired benefit (P7, L25-29) because Gusek teaches processing aid(s), such as acids and bases, may be included during the preparation of the citrus fiber and the processing aid may be used to tailor the properties of the finally obtained citrus fiber (P6, L5-12), Gusek also teaches the dried citrus fiber may be used in many products to provide a desired benefit to the product (P7, L25-29), and it is understood that these products, such as food applications, feed applications, beverages, personal care products, pharmaceutical products, and detergent products, include a variety of phases, textures, pH, and other features (P2, L10-15; and P7, L25-P8, 17).  Thus, the disclosure of Gusek provides one of ordinary skill in the art with ample reasoning, guidance, and motivation to arrive at the claimed invention with a reasonable expectation of success.
Additionally, the characteristics described by the Applicant are indeed expected in view of the prior art since Gusek teaches the fiber have improved properties such as improved flowability, dispersability, and emulsification properties (P1, L21-22; P6, L2-4; and P7, L15).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, Applicant is reminded the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
Applicant argues because claims 6, 9, 10, and 13 (and their dependent claims) include all the elements of claim 1, Applicant respectfully requests rejoinder and allowance of claims 6 and 8-14, in according with the procedures of MPEP 821.04(a) and 821.04(b) (P12).
Examiner disagrees and maintains their position that the restriction requirement is still deemed proper and is FINAL.  As previously discussed in the Non-Final Rejection of October 6, 2021 (paragraphs 3-5 of the Office Action), Groups I, II, III, and IV do not share the same or corresponding technical feature .  Particularly, Groups I, II, and IV do not include a biomass material, nor do they require the providing, adjusting, homogenizing, contacting, separating, and desolventizing and/or dehydrating steps as described in Group II.  Additionally, Groups I and II do not require the food compositions described in Group III or the diary product as described in Group IV.  Further, the dairy product of Group IV does not require the various foodstuff as required in Group III.  Thus, the Groups lack unity of invention. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793